EXHIBIT 10.2




UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE
September 5, 2019
FOR AND IN CONSIDERATION OF the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration paid or delivered to the undersigned TRILOGY
INVESTORS, LLC, a Delaware limited liability company (“TI”), TRILOGY HEALTHCARE
HOLDINGS, INC., a Delaware corporation (“Holdings”), TRILOGY PRO SERVICES, LLC,
a Delaware limited liability company (“Services”), and TRILOGY OPCO, LLC, a
Delaware limited liability company (“OpCo”; and together with TI, Holdings and
Services, collectively the “Guarantors”, and individually, each a “Guarantor”),
the receipt and sufficiency whereof are hereby acknowledged by Guarantors, and
for the purpose of seeking to induce KEYBANK NATIONAL ASSOCIATION, a national
banking association (hereinafter referred to as “Lender”, which term shall also
include each other Lender (as defined in the hereinafter-defined Credit
Agreement) which may now be or hereafter become a party to the Credit Agreement
and any such individual Lender acting as administrative agent for all of the
Lenders), to extend credit or otherwise provide financial accommodations to the
borrowers now or hereafter a party to the Credit Agreement (collectively,
“Borrowers”, and each, a “Borrower”), under the Credit Agreement, respectively,
and seeking to induce the Lender Hedge Providers and the Bank Product Providers
to provide financial accommodations by entering into derivative contracts that
may give rise to Hedge Obligations and pursuant to Bank Products, which
extension of credit and provision of financial accommodations will be to the
direct interest, advantage and benefit of Guarantors, Guarantors do hereby,
jointly and severally, absolutely, unconditionally and irrevocably guarantee to
Lender, the Lender Hedge Providers and the Bank Product Providers, the complete
payment and performance of the following liabilities, obligations and
indebtedness of Borrowers to Lender, the Lender Hedge Providers and the Bank
Product Providers (hereinafter referred to collectively as the “Guaranteed
Obligations”):
(a)     the full and prompt payment when due, whether by acceleration or
otherwise, either before or after maturity thereof, of (i) the Real Estate
Revolving Loan Notes made by Borrowers to the order of some or all of the
Lenders in the aggregate principal face amount of up to $325,000,000.00, (ii)
the A/R Revolving Loan Notes made by Borrowers to the order of some or all of
the Lenders in the aggregate principal face amount of up to $35,000,000.00, and
(iii) the Swing Loan Note made by Borrowers to the order of Swing Loan Lender in
the principal face amount of up to $35,000,000.00, together with interest as
provided in the Real Estate Revolving Loan Notes, the A/R Revolving Loan Notes
and the Swing Loan Note and together with any replacements, supplements,
renewals, modifications, consolidations, restatements, increases and extensions
thereof (the Real Estate Revolving Loan Notes, the A/R Revolving Loan Notes, the
Swing Loan Note, each of such replacements, supplements, renewals,
modifications, consolidations, restatements, increases and extensions and the
notes described in clause (d) below are hereinafter referred to collectively as
the “Notes”); and
(b)    the full and prompt payment and performance when due of any and all
obligations of Borrowers and Guarantors to Lender under the Security Documents
and the other Loan Documents, together with any replacements, supplements,
renewals, modifications, consolidations, restatements and extensions thereof;
and
(c)    the full and prompt payment when due, whether by acceleration or
otherwise, either before or after maturity thereof, of each other note as may be
issued under that certain First Amended and Restated Senior Secured Credit
Agreement dated as of the date hereof (as replaced, supplemented, amended,
modified, consolidated, restated, increased or extended from time to time, the
“Credit Agreement”; capitalized terms that are used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement) among
Borrowers, KeyBank National Association, for




--------------------------------------------------------------------------------




itself and as Administrative Agent, CIT Bank N.A., as Revolving Agent, and the
other Lenders now or hereafter a party thereto, together with any replacements,
supplements, renewals, modifications, consolidations, restatements, increases,
and extensions thereof; and
(d)    the full and prompt payment and performance of any and all Obligations,
together with any replacements, supplements, renewals, modifications,
consolidations, restatements, and extensions thereof; and
(e)    the full and prompt payment and performance of any Hedge Obligations and
Bank Product Obligations.
Notwithstanding anything to the contrary contained herein, under no
circumstances shall any of the Guarantee Obligations include any obligation that
constitutes an Excluded Hedge Obligation of such Guarantor.
1.         Agreement to Pay and Perform; Costs of Collection. Guarantors do
hereby agree that following and during the continuance of an Event of Default
under the Loan Documents if the Notes are not paid by Borrowers in accordance
with their terms, or if any and all sums which are now or may hereafter become
due from Borrowers to Lender under the Loan Documents are not paid by Borrowers
in accordance with their terms, or if any and all other obligations of any
Borrower to Lender under the Notes or of any Borrower or any Guarantor under the
other Loan Documents are not performed by Borrowers or Guarantors, as
applicable, in accordance with their terms, Guarantors will immediately upon
demand make such payments and perform such obligations. Guarantors further agree
to pay Lender on demand all reasonable costs and expenses (including court costs
and reasonable attorneys’ fees and disbursements) paid or incurred by Lender in
endeavoring to collect the Guaranteed Obligations, to enforce any of the
Guaranteed Obligations, or any portion thereof, or to enforce this Unconditional
Guaranty of Payment and Performance (this “Guaranty”), and until paid to Lender,
such sums shall bear interest at the Default Rate set forth in Section 4.11 of
the Credit Agreement unless collection from Guarantors of interest at such rate
would be contrary to applicable law, in which event such sums shall bear
interest at the highest rate which may be collected from Guarantors under
applicable law.
2.         Reinstatement of Refunded Payments. If, for any reason, any payment
to Lender of any of the Guaranteed Obligations is required to be refunded,
rescinded or returned by Lender to any Borrower, or paid or turned over to any
other Person, including by reason of the operation of bankruptcy,
reorganization, receivership or insolvency laws or similar laws of general
application relating to creditors’ rights and remedies now or hereafter enacted,
Guarantors agree to pay to the Lender on demand an amount equal to the amount so
required to be refunded, paid or turned over (each, a “Turnover Payment”), the
obligations of Guarantors shall not be treated as having been discharged by the
original payment to Lender giving rise to any such Turnover Payment, and this
Guaranty shall be treated as having remained in full force and effect for any
such Turnover Payment so made by Lender, as well as for any amounts not
theretofore paid to Lender on account of such obligations.
3.        Rights of Lender to Deal with Collateral, Borrowers and Other Persons.
Guarantors hereby consent and agree that Lender may at any time, and from time
to time, without thereby releasing any Guarantor from any liability hereunder
and without notice to or further consent from Guarantors or any other Person,
either with or without consideration: release or surrender any lien or other
security of any kind or nature whatsoever held by it or by any Person on its
behalf or for its account, securing any Guaranteed Obligation; substitute for
any collateral so held by it, other collateral of like kind, or of any kind;
modify the terms of the Notes or the other Loan Documents; extend or renew the
Notes for any period; grant releases, compromises and indulgences with respect
to the Notes or the other Loan Documents and to any Persons now or hereafter
liable thereunder or hereunder; release any Guarantor,


2

--------------------------------------------------------------------------------




surety, endorser, obligor or accommodation party of the Notes or any other Loan
Documents; or take or fail to take any action of any type whatsoever. No such
action which Lender shall take or fail to take in connection with the Notes or
the other Loan Documents, or any of them, or any security for the payment of the
Guaranteed Obligations or for the performance of any obligations or undertakings
of any Borrower, any Guarantor or any other Person, nor any course of dealing
with any Borrower or any other Person, shall release any Guarantor’s obligations
hereunder, affect this Guaranty in any way or afford Guarantors any recourse
against Lender. The provisions of this Guaranty shall extend and be applicable
to all replacements, supplements, renewals, amendments, extensions,
consolidations, restatements and modifications of the Notes and the other Loan
Documents, and any and all references herein to the Notes and the other Loan
Documents shall be deemed to include any such replacements, supplements,
renewals, extensions, amendments, consolidations, restatements or modifications
thereof. Without limiting the generality of the foregoing, Guarantors
acknowledge the terms of Section 2.8 of the Credit Agreement pursuant to which
the Total Commitment may be increased up to $500,000,000.00 and of Section 18.3
of the Credit Agreement and agree that this Guaranty shall extend and be
applicable to each new or replacement note delivered by Borrowers pursuant
thereto without notice to or further consent from Guarantors, or any of them.
4.         No Contest with Lender; Subordination. So long as any of the
Guaranteed Obligations remain unpaid or undischarged or any Lender has any
obligation to make Loans, Guarantors will not, by paying any sum recoverable
hereunder (whether or not demanded by Lender) or by any means or on any other
ground, claim any set-off or counterclaim against any Borrower in respect of any
liability of any Guarantor to such Borrower or, in proceedings under federal
bankruptcy law or insolvency proceedings of any nature, prove in competition
with Lender in respect of any payment hereunder or be entitled to have the
benefit of any counterclaim or proof of claim or dividend or payment by or on
behalf of such Borrower or the benefit of any other security for any of the
Guaranteed Obligations which, now or hereafter, Lender may hold or in which it
may have any share. Guarantors hereby expressly waive any right of contribution
or reimbursement from or indemnity against any Borrower or any other Guarantors
of the Guaranteed Obligations, whether at law or in equity, arising from any
payments made by any Guarantor pursuant to the terms of this Guaranty until
ninety-one (91) days after the date of the termination of the obligation of the
Lenders to make Loans and the indefeasible payment and performance in full of
the Obligations under the Credit Agreement and this Guaranty, and Guarantors
acknowledge that Guarantors have no right whatsoever to proceed against any
Borrower, any other Guarantor or any other Person for reimbursement of any such
payments except for those rights of Guarantors under the Contribution Agreement;
provided, however, Guarantors agree not to pursue or enforce any of their rights
under the Contribution Agreement or otherwise and each Guarantor agrees not to
make or receive any payment on account of the Contribution Agreement or
otherwise so long as any of the Guaranteed Obligations remain unpaid or
undischarged or any Lender has any obligation to make Loans. In the event any
Guarantor shall receive any payment under or on account of the Contribution
Agreement or otherwise, it shall hold such payment as trustee for Lender and be
paid over to Lender on account of the Guaranteed Obligations but without
reducing or affecting in any manner the liability of Guarantors under the other
provisions of this Guaranty except to the extent the principal amount or other
portion of such Guaranteed Obligation shall have been reduced by such payment.
In connection with the foregoing, Guarantors expressly waive any and all rights
of subrogation to Lender against any Borrower, any Guarantor or any other
Person, and Guarantors hereby waive any rights to enforce any remedy which
Lender may have against any Borrower, any Guarantor or any other Person and any
rights to participate in any collateral for any Borrower’s obligations under the
Loan Documents. Guarantors hereby subordinate any and all indebtedness of any
Borrower or any other Guarantors of the Guaranteed Obligations now or hereafter
owed to any Guarantor to the Guaranteed Obligations, and agree with Lender that
(a) Guarantors shall not demand or accept any payment from any Borrower or any
other Guarantor of the Guaranteed Obligations on account of such indebtedness,
(b) Guarantors shall not claim any offset or other reduction of Guarantors’
obligations hereunder because of any such indebtedness, and (c) Guarantors shall
not take


3

--------------------------------------------------------------------------------




any action to obtain any interest in any of the security described in and
encumbered by the Loan Documents because of any such indebtedness; provided,
however, that, if Lender so requests after the occurrence and during the
continuation of an Event of Default, such indebtedness shall be collected,
enforced and received by Guarantors as trustee for Lender and be paid over to
Lender on account of the Guaranteed Obligations, but without reducing or
affecting in any manner the liability of Guarantors under the other provisions
of this Guaranty except to the extent the principal amount or other portion of
such outstanding Guaranteed Obligations shall have been reduced by such payment.
5.            Waiver of Defenses. Guarantors hereby agree that their obligations
hereunder shall not be affected or impaired by, and hereby waive and agree not
to assert or take advantage of any defense based on:
(a)    (i) any change in the amount, interest rate or due date or other term of
any of the obligations hereby guaranteed, (ii) any change in the time, place or
manner of payment of all or any portion of the obligations hereby guaranteed,
(iii) any amendment or waiver of, or consent to the departure from or other
indulgence with respect to, the Credit Agreement, any other Loan Document, or
any other document or instrument evidencing or relating to any obligations
hereby guaranteed, or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the obligations hereby
guaranteed or any other instrument or agreement referred to therein or
evidencing any obligations hereby guaranteed or any assignment or transfer of
any of the foregoing;
(b)    any subordination of the payment of the obligations hereby guaranteed to
the payment of any other liability of any Borrower or any other Person;
(c)    any act or failure to act by any Borrower or any other Person which may
adversely affect any Guarantor’s subrogation rights, if any, against any
Borrower or any other Person to recover payments made under this Guaranty;
(d)    any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the obligations hereby
guaranteed;
(e)    any application of sums paid by any Borrower or any other Person with
respect to the liabilities of Lender, regardless of what liabilities of
Borrowers remain unpaid;
(f)    any defense of any Borrower, including the invalidity, illegality or
unenforceability of any of the Guaranteed Obligations;
(g)    either with or without notice to Guarantors, any renewal, extension,
modification, amendment or other changes in the Guaranteed Obligations,
including any material alteration of the terms of payment or performance of the
Guaranteed Obligations;
(h)    any statute of limitations in any action hereunder or for the collection
of the Notes or for the payment or performance of any obligation hereby
guaranteed;
(i)    the incapacity, lack of authority, death or disability of any Borrower,
any Guarantor or any other Person, or the failure of Lender to file or enforce a
claim against the estate (either in administration, bankruptcy or in any other
proceeding) of any Borrower or any Guarantor or any other Person;


4

--------------------------------------------------------------------------------




(j)    the dissolution or termination of existence of any Borrower, any
Guarantor or any other Person;
(k)    the voluntary or involuntary liquidation, sale or other disposition of
all or substantially all of the assets of any Borrower or any Guarantor or any
other Person;
(l)    the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, any
Borrower or any Guarantor or any other Person, or any of any Borrower’s or any
Guarantor’s or any other Person’s properties or assets;
(m)    the damage, destruction, condemnation, foreclosure or surrender of all or
any part of the Collateral (including any Collateral Property), any other Real
Estate or any of the improvements located thereon;
(n)    the failure of Lender to give notice of the existence, creation or
incurring of any new or additional indebtedness or obligation of any Borrower or
of any action or nonaction on the part of any other Person whomsoever in
connection with any obligation hereby guaranteed;
(o)    any failure or delay of Lender to commence an action against any Borrower
or any other Person, to assert or enforce any remedies against any Borrower
under the Notes or the other Loan Documents, or to realize upon any security;
(p)    any failure of any duty on the part of Lender to disclose to any
Guarantor any facts it may now or hereafter know regarding any Borrower
(including any Borrower’s financial condition), any other Person, the
Collateral, or any other assets or liabilities of such Persons, whether such
facts materially increase the risk to Guarantors or not (it being agreed that
Guarantors assume responsibility for being informed with respect to such
information);
(q)    failure to accept or give notice of acceptance of this Guaranty by
Lender;
(r)    failure to make or give notice of presentment and demand for payment or
performance of any of the Guaranteed Obligations (except as otherwise expressly
provided herein);
(s)    failure to make or give protest and notice of dishonor or of default to
Guarantors or to any other party with respect to the payment or performance of
any of the Guaranteed Obligations;
(t)    any and all other notices whatsoever to which Guarantors might otherwise
be entitled;
(u)    any lack of diligence by Lender in collection, protection or realization
upon any collateral securing the payment or performance of any of the Guaranteed
Obligations;
(v)    the invalidity or unenforceability of the Notes, or any of the other Loan
Documents, or any assignment or transfer of the foregoing;
(w)    the compromise, settlement, release or termination of any or all of the
obligations of any Borrower under the Notes or the other Loan Documents, the
Hedge Obligations or the Bank Product Obligations;


5

--------------------------------------------------------------------------------




(x)    any transfer by any Borrower, any Guarantor or any other Person of all or
any part of the security encumbered by the Loan Documents;
(y)    the failure of Lender to perfect any security or to extend or renew the
perfection of any security;
(z)    any LLC Division of any Borrower or any Guarantor, notwithstanding the
prohibition contained in the Credit Agreement or this Guaranty; or
(aa)    to the fullest extent permitted by law, any other legal, equitable or
surety defenses whatsoever to which Guarantors might otherwise be entitled, it
being the intention that the obligations of Guarantors hereunder are absolute,
unconditional and irrevocable.
Each Guarantor understands that the exercise by Lender of certain rights and
remedies may affect or eliminate such Guarantor’s right of subrogation against
Borrowers, the other Guarantors or other Persons and such Guarantor may
therefore incur partially or totally nonreimbursable liability hereunder.
Nevertheless, Guarantors hereby authorize and empower Lender, its successors,
endorsees and assigns, to exercise in its or their sole discretion, any rights
and remedies, or any combination thereof, which may then be available, it being
the purpose and intent of Guarantors that the obligations hereunder shall be
absolute, continuing, independent and unconditional under any and all
circumstances. Notwithstanding any other provision of this Guaranty to the
contrary, each Guarantor hereby waives and releases any claim or other rights
which such Guarantor may now have or hereafter acquire against any Borrower or
any other Guarantor or any other Person of all or any of the obligations of
Guarantors hereunder that arise from the existence or performance of such
Guarantor’s obligations under this Guaranty or any of the other Loan Documents,
including any right of subrogation, reimbursement, exoneration, contribution or
indemnification, any right to participate in any claim or remedy of Lender
against any Borrower or any other Guarantor or any other Person or any
Collateral which Lender now has or hereafter acquires, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, by any payment made hereunder or otherwise, including the right to take or
receive from any Borrower or any other Guarantor or any other Person, directly
or indirectly, in cash or other property or by setoff or in any other manner,
payment or security on account of such claim or other rights, except for those
rights of such Guarantor under the Contribution Agreement; provided, however,
each Guarantor agrees not to pursue or enforce any of its rights under the
Contribution Agreement and each Guarantor agrees not to make or receive any
payment on account of the Contribution Agreement so long as any of the
Guaranteed Obligations remain unpaid or undischarged or any Lender has any
obligation to make Loans. In the event any Guarantor shall receive any payment
under or on account of the Contribution Agreement, it shall hold such payment as
trustee for Lender and following the occurrence and during the continuance of an
Event of Default, be paid over to Lender on account of the Guaranteed
Obligations but without reducing or affecting in any manner the liability of
Guarantors under the other provisions of this Guaranty except to the extent the
principal amount or other portion of such Guaranteed Obligations shall have been
reduced by such payment.
6.            Guaranty of Payment and Performance and Not of Collection. This is
a guaranty of payment and performance and not of collection. The liability of
Guarantors under this Guaranty shall be primary, direct and immediate and not
conditional or contingent upon the pursuit of any remedies against any Borrower
or any other Person, nor against securities or liens available to Lender, its
successors, successors in title, endorsees or assigns. Guarantors hereby waive
any right to require that an action be brought against any Borrower or any other
Person or to require that resort be had to any security or to any balance of any
deposit account or credit on the books of Lender in favor of any Borrower or any
other Person.


6

--------------------------------------------------------------------------------




7.            Rights and Remedies of Lender. In the event of an Event of Default
under the Notes or the other Loan Documents, or any of them, that is continuing
(it being understood that the Lender has no obligation to accept cure after an
Event of Default occurs), Lender shall have the right to enforce its rights,
powers and remedies thereunder or hereunder or under any other Loan Document, in
any order, and all rights, powers and remedies available to Lender in such event
shall be nonexclusive and cumulative of all other rights, powers and remedies
provided thereunder or hereunder or by law or in equity. Accordingly, Guarantors
hereby authorize and empower Lender upon the occurrence and during the
continuance of any Event of Default under the Notes or the other Loan Documents,
at its sole discretion, and without notice to Guarantors, to exercise any right
or remedy which Lender may have, including foreclosure, exercise of rights of
power of sale, acceptance of a deed or assignment in lieu of foreclosure,
appointment of a receiver, exercise of remedies against personal property, or
enforcement of any assignment of leases, as to any security, whether real,
personal or intangible. At any public or private sale of any security or
collateral for any of the Guaranteed Obligations, whether by foreclosure or
otherwise, Lender may, in its discretion, purchase all or any part of such
security or collateral so sold or offered for sale for its own account and may
apply against the amount bid therefor all or any part of the balance due it
pursuant to the terms of any Note or any other Loan Document without prejudice
to Lender’s remedies hereunder against Guarantors for deficiencies. If the
Guaranteed Obligations are partially paid by reason of the election of Lender to
pursue any of the remedies available to Lender, or if such Guaranteed
Obligations are otherwise partially paid, this Guaranty shall nevertheless
remain in full force and effect, and Guarantors shall remain liable for the
entire balance of the Guaranteed Obligations even though any rights which any
Guarantor may have against any Borrower or any other Person may be destroyed or
diminished by the exercise of any such remedy.
8.              Application of Payments. Guarantors hereby authorize Lender,
without notice to Guarantors, to apply all payments and credits received from
any Borrower, any Guarantor or any other Person or realized from any security in
such manner and in such priority as set forth in the Credit Agreement.
9.             Business Failure, Bankruptcy or Insolvency. In the event there
shall be pending any bankruptcy or insolvency case or proceeding with respect to
any Guarantor under federal bankruptcy law or any other applicable law or in
connection with the insolvency of any Guarantor, or if a liquidator, receiver,
or trustee shall have been appointed for any Guarantor or any Guarantor’s
properties or assets, Lender may file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of Lender
allowed in any proceedings relative to such Guarantor, or any of such
Guarantor’s properties or assets, and, irrespective of whether the Guaranteed
Obligations shall then be due and payable, by declaration or otherwise, Lender
shall be entitled and empowered to file and prove a claim for the whole amount
of any sums or sums owing with respect to the Guaranteed Obligations, and to
collect and receive any moneys or other property payable or deliverable on any
such claim. Guarantors covenant and agree that upon the commencement of a
voluntary or involuntary bankruptcy proceeding by or against any Borrower,
Guarantors shall not seek a supplemental stay or otherwise pursuant to 11 U.S.C.
§105 or any other provision of the Bankruptcy Code, as amended, or any other
debtor relief law (whether statutory, common law, case law, or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, which may be or become
applicable, to stay, interdict, condition, reduce or inhibit the ability of
Lender to enforce any rights of Lender against Guarantors by virtue of this
Guaranty or otherwise.
10.         Covenants of Guarantors. Guarantors hereby covenant and agree with
Lender that until all of the Guaranteed Obligations have been completely paid or
performed and Lender has no further obligation to make Loans, Guarantors will
comply with any and all covenants applicable to Guarantors set forth in the
Credit Agreement.


7

--------------------------------------------------------------------------------




11.            Rights of Set-off. Regardless of the adequacy of any collateral,
during the continuance of any Event of Default under the Notes or the other Loan
Documents, Lender may at any time and without notice to Guarantors, but subject
to the prior written approval of Agent, set-off and apply the whole or any
portion or portions of any or all deposits (general or specific, time or demand,
provisional or final, regardless of currency, maturity, or branch of Lender
where the deposits are held) of any Guarantor now or hereafter held by Lender or
other sums credited by or due from any Lender to any Guarantor and any
securities or other property of any Guarantor (but not, its Subsidiaries
pursuant to this Guaranty) in the possession of such Lender against amounts
payable under this Guaranty, whether or not any other person or persons could
also withdraw money therefrom.
12.            Changes in Writing; No Revocation. This Guaranty may not be
changed orally, and no obligation of Guarantors can be released or waived by
Lender except as provided in Section 27 of the Credit Agreement. This Guaranty
shall be irrevocable by Guarantors until all of the Guaranteed Obligations have
been completely paid or performed and the Lenders have no further obligation to
advance Loans under the Credit Agreement.
13.            Notices. (a)    Each notice, demand, election or request provided
for or permitted to be given pursuant to this Guaranty (hereinafter in this
Section 13 referred to as “Notice”), but specifically excluding to the maximum
extent permitted by law any notices of the institution or commencement of
foreclosure proceedings, must be in writing and shall be deemed to have been
properly given or served by personal delivery or by sending same by overnight
courier or by depositing same in the United States Mail, postpaid and registered
or certified, return receipt requested, by telecopy or, as expressly permitted
herein, electronic mail (but specifically excluding Notices of Default, Event of
Default or acceleration of the Loans) and addressed as follows:
If to Administrative Agent:


KeyBank National Association
Mailcode: NY-00-02-0100
726 Exchange Street, Suite 900
Buffalo, New York 14210
Attn: Yolanda M. Fields
E-mail: yoland_fields@keybank.com


With a copy to:


KeyBank Real Estate Capital
127 Public Square
Cleveland, Ohio 44114
Attn: Laura Conway
Telecopy No.: (216) 689-5970
E-mail: Laura_Conway@keybank.com


and


KeyBank Real Estate Capital
1200 Abernathy Road, Suite 1550
Atlanta, Georgia 30328
Attn: Mark Amantea
Telecopy No.: (770) 510-2159
E-mail: Mark_J_Amantea@KeyBank.com




8

--------------------------------------------------------------------------------




and


Dentons US LLP
303 Peachtree Street, N.E., Suite 5300
Atlanta, Georgia 30308
Attn: William F. Timmons, Esq.
Telecopy No.: (404) 527-4198
E-mail: bill.timmons@dentons.com


If to Guarantors:


c/o Trilogy Management Services, LLC
Forum Office Park II
303 N. Hurstborne Parkway, Suite 200
Louisville, Kentucky 40222
Attention: Bradley Williamson
Telecopy No.: (502) 213-1800
E-mail: Bradley.Williamson@trilogyhs.com


With a copy to:


Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
211 Commerce Street, Suite 800
Baker Donelson Center
Nashville, Tennessee 37201
Attention: Elizabeth C. Sauer
Phone No.: (615) 726-5745
Telecopy No.: (615) 744-5745
E-mail: esauer@bakerdonelson.com


Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by electronic mail, as provided in Section 13(c)
with respect to electronic mail. The time period in which a response to such
Notice must be given or any action taken with respect thereto (if any), however,
shall commence to run from the date of receipt if personally delivered or sent
by overnight courier, or if so deposited in the United States Mail, the earlier
of three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt or as provided in Section 13(c) with respect to
electronic mail. Rejection or other refusal to accept or the inability to
deliver because of changed address for which no notice was given or for any
other reason shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, Guarantors or Administrative Agent
shall have the right from time to time and at any time during the term of this
Guaranty to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.


(b)    This Guaranty may, with Administrative Agent’s approval, be transmitted
or signed by signatures delivered in “PDF” format by electronic mail. The
effectiveness of any such documents and signatures shall, subject to applicable
law, have the same force and effect as an original copy with manual signatures
and shall be binding on Guarantors and Lender. Administrative Agent may also
require that any such documents and signature delivered by facsimile or “PDF”
format by electronic mail be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or


9

--------------------------------------------------------------------------------




deliver any such manually-signed original shall not affect the effectiveness of
any facsimile or “PDF” document or signature.


(c)    Notices and other communications to Administrative Agent hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Administrative
Agent. Administrative Agent or Guarantors may, in their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address of Guarantors shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications to Administrative
Agent posted to an Internet or intranet website shall be deemed received upon
the deemed receipt by the intended recipient, at its e-mail address as described
in the foregoing clause (i), of notification that such notice or communication
is available and identifying the website address therefor; provided that, for
both clauses (i) and (ii) above, if such notice, e-mail or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day
14.        Governing Law. GUARANTORS ACKNOWLEDGE AND AGREE, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401, THAT THIS GUARANTY AND THE OBLIGATIONS
OF GUARANTORS HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED AND DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
15.         CONSENT TO JURISDICTION; WAIVERS. EACH GUARANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF NEW
YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY, AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY STATE
(I) TO THE RIGHT, IF ANY, TO TRIAL BY JURY(LENDER HAVING ALSO WAIVED SUCH RIGHT
TO TRIAL BY JURY), (II) TO OBJECT TO JURISDICTION WITHIN THE STATE OF NEW YORK
OR VENUE IN ANY PARTICULAR FORUM WITHIN THE STATE OF NEW YORK, AND (III) TO THE
RIGHT, IF ANY, TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN OR IN ADDITION TO ACTUAL
DAMAGES. EACH LENDER IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS
UNDER THE LAWS OF ANY STATE TO THE RIGHT, IF ANY, TO TRIAL BY JURY. EACH
GUARANTOR HEREBY AGREES THAT SERVICE OF PROCESS IN ANY SUIT FOR THE ENFORCEMENT
OF THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH SUCH GUARANTOR IS A
PARTY MAY BE MADE UPON SUCH GUARANTOR IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 13. NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT LENDER FROM
BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST ANY
SECURITY AND AGAINST ANY GUARANTOR PERSONALLY, AND AGAINST ANY PROPERTY OF ANY
GUARANTOR, WITHIN ANY OTHER STATE. INITIATING SUCH SUIT, ACTION OR PROCEEDING OR
TAKING SUCH ACTION IN ANY STATE SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE
AGREEMENT CONTAINED HEREIN THAT THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN
THE RIGHTS AND OBLIGATIONS OF GUARANTORS AND LENDER HEREUNDER OR OF THE
SUBMISSION HEREIN MADE BY GUARANTORS TO PERSONAL JURISDICTION WITHIN THE STATE
OF NEW YORK. EACH GUARANTOR HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH


10

--------------------------------------------------------------------------------




COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT. GUARANTORS CERTIFY
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS AND ACKNOWLEDGES THAT LENDER HAS BEEN
INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS TO WHICH THEY
ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN
THIS SECTION 15. GUARANTORS ACKNOWLEDGE THAT THEY HAVE HAD AN OPPORTUNITY TO
REVIEW THIS SECTION 15 WITH ITS LEGAL COUNSEL AND THAT GUARANTORS AGREE TO THE
FOREGOING AS THEIR FREE, KNOWING AND VOLUNTARY ACT.
16.         Successors and Assigns. The provisions of this Guaranty shall be
binding upon Guarantors and their respective heirs, successors, successors in
title, legal representatives, and assigns (and, in the event any Guarantor is a
limited liability company and shall undertake an LLC Division (any such LLC
Division being a violation of the Credit Agreement and this Guaranty) shall be
deemed to include each limited liability company resulting from any such LLC
Division), and shall inure to the benefit of Lender and, in accordance with the
Credit Agreement to the extent applicable, its successors, successors in title,
legal representatives and assigns, and the Lender Hedge Providers and the Bank
Product Providers. No Guarantor shall assign or transfer any of its rights or
obligations under this Guaranty (including by way of an LLC Division) without
the prior written consent of Lender.
17.         Assignment by Lender. This Guaranty is assignable by Lender in whole
or in part in conjunction with any assignment of the Notes or portions thereof,
and any assignment hereof or any transfer or assignment of the Notes or portions
thereof by Lender shall operate to vest in any such assignee the rights and
powers, in whole or in part, as appropriate, herein conferred upon and granted
to Lender.
18.         Severability. If any term or provision of this Guaranty shall be
determined to be illegal or unenforceable, all other terms and provisions hereof
shall nevertheless remain effective and shall be enforced to the fullest extent
permitted by law.
19.      Disclosure. Guarantors agree that in addition to disclosures made in
accordance with standard banking practices, any Lender may disclose information
obtained by such Lender pursuant to this Guaranty to assignees or participants
and potential assignees or participants hereunder subject to the terms and
provisions of the Credit Agreement.
20.        No Unwritten Agreements. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
21.         Time of the Essence. Time is of the essence with respect to each and
every covenant, agreement and obligation of Guarantors under this Guaranty.
22.         Ratification. Guarantors do hereby restate, reaffirm and ratify each
and every warranty and representation regarding Guarantors set forth in the
Credit Agreement as if the same were more fully set forth herein.
23.         Construction. In this Guaranty, unless a clear contrary intention
appears: (a) the singular number includes the plural number and vice versa; (b)
reference to any gender includes each other gender; (c) reference to any
agreement, document or instrument means such agreement, document or instrument


11

--------------------------------------------------------------------------------




as amended or modified and in effect from time to time in accordance with the
terms thereof; (d) any reference herein to any Person shall be construed to
include such Person’s successors and assigns or, if such Person is an
individual, to such Person’s heirs, legal representatives and assigns; (e)
references to Sections refer to the Sections of this Guaranty and “hereunder,”
“hereof,” “hereto,” and words of similar import shall be deemed references to
this Guaranty as a whole and not to any particular Section or other provision
hereof; (f) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term; (g) “or”
is used in the inclusive sense of “and/or”; and (h) references to documents,
instruments or agreements shall be deemed to refer as well to all addenda,
exhibits, schedules, supplements or amendments thereto. Each covenant contained
herein shall be construed (absent express provision to the contrary) as being
independent of each other covenant contained herein, so that compliance with any
one covenant shall not (absent such an express contrary provision) be deemed to
excuse compliance with any other covenant. Where any provision herein refers to
action to be taken by any Person, or that such Person is prohibited from taking,
such provision shall be applicable whether such action is taken directly or
indirectly by such Person.
24.         Fair Consideration. The Guarantors represent that the Guarantors are
engaged in common business enterprises related to those of the Borrower and each
Guarantor will derive substantial direct or indirect economic benefit from the
effectiveness and existence of the Credit Agreement.
25.        Counterparts. This Guaranty and any amendment hereof may be executed
in several counterparts and by each party on a separate counterpart, each of
which when so executed and delivered shall be an original, and all of which
together shall constitute one instrument. In proving this Guaranty it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom enforcement is sought.
26.         Condition of Borrowers. Without reliance on any information supplied
by the Lender, Guarantors have independently taken, and will continue to take,
whatever steps it deems necessary to evaluate the financial condition and
affairs of Borrowers or any collateral, and the Lender shall not have any duty
to advise Guarantors of information at any time known to the Lender regarding
such financial condition or affairs or any collateral.
27.         Joint and Several Liability. Each of the Guarantors covenants and
agrees that each and every covenant and obligation of Guarantors hereunder shall
be the joint and several obligations of each of the Guarantors.
28.        Termination. Notwithstanding the foregoing or any other language to
the contrary herein other than Section 2, Guarantors’ obligations hereunder
shall terminate with no further action required by any party on the date six (6)
months following the indefeasible payment in full of the Obligations and the
termination of the obligation of the Lenders to make Loans.
29.        Prohibition on LLC Division. Each Guarantor that is a limited
liability company covenants and agrees that it shall not at any time undertake
an LLC Division.
[Remainder of page intentionally left blank.]




12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Guarantors have executed this Guaranty as of the date set
forth above.


TRILOGY INVESTORS, LLC, a Delaware limited liability
company
 
 
By:
/s/ Bradley A. Williamson
Name:
Bradley A. Williamson
Title:
SVP, Treasurer and Assistant Secretary





TRILOGY HEALTHCARE HOLDINGS, INC., a Delaware
corporation
 
 
By:
/s/ Bradley A. Williamson
Name:
Bradley A. Williamson
Title:
SVP, Treasurer and Assistant Secretary





TRILOGY PRO SERVICES, LLC, a Delaware limited
liability company
 
 
By:
/s/ Bradley A. Williamson
Name:
Bradley A. Williamson
Title:
SVP, Treasurer and Assistant Secretary





TRILOGY OPCO, LLC, a Delaware limited liability company
 
 
By:
/s/ Bradley A. Williamson
Name:
Bradley A. Williamson
Title:
SVP, Treasurer and Assistant Secretary









UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE